Record. Summons issued returnable September 11, 1833. The defendant appeared and the case was adjourned until Sept. 14th, on which day the parties met, and adjourned until the 16th. The defendant pleads, c. Plaintiff replies, c. "And now to wit, this *Page 75 
28th day of Sept., 1833, having considered the proofs and allegations of the parties, judgment is rendered for plaintiff."
The Court reversed the judgment on the ground that it was given on a day to which the case did not stand adjourned. Causes are continued before justices of the peace by regular adjournments from day to day, and should not be moved in on any other day than that which they stand adjourned.
                                                      Judgment reversed.